DETAILED ACTION
This Office action is in response to the application filed on August29, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
The drawings were filed on August 29, 2019.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al. (U.S. Pat. No. 9, 048, 729 B2, hereinafter “Kumagai”).

In re claim 1, Kumagai discloses a buck-or-boost switching regulator circuit (Fig. 1) comprising: an analog control circuit (interpreted by the examiner as the control loop  of the buck-boost converter) configured to generate a control signal (signals BFF1, BFF2, INV1, INV2) to control the buck-or-boost switching regulator circuit to operate in different modes including a buck mode, a boost mode and a pass mode (Col. 7, lines 16-30); a first amplifier (21), in the analog control circuit, configured to generate a first error signal (Va1) based on one or more of an output voltage (Vout), an input current and an output current of the buck-or-boost switching regulator circuit and a reference voltage, the control signal based on the first error signal (Col. 5, lines 54-67 and Col. 6, lines 58); and a control signal adjustment circuit (20) coupled to an output of the first amplifier (21), the control signal adjustment circuit configured to prevent the control signal from getting high enough to be sliced by a boost voltage ramp signal or to be low enough to be sliced by a buck voltage ramp signal based on an input voltage and an output 

In re claim 15, Kumagai discloses a method (Fig. 1) comprising: receiving a feedback signal (FB) based on one or more of an output voltage (Vout), an input current and an output current of a buck-or-boost switching regulator circuit; generating a control signal (signals BFF1, BFF2, INV1, INV2) based on a first error signal (Va1), the first error signal based on the feedback signal (FB) relative to a reference voltage (Vref); and adjusting the control signal (using the switching control circuit 20) based on a comparison of the output voltage and an input voltage of the buck-or-boost switching regulator circuit (Col. 5, lines 54-67 and Col. 6, lines 58) to prevent the control signal from getting high enough to be sliced by a boost voltage ramp signal or to be low enough to be sliced by a buck voltage ramp signal based on an input voltage and an output voltage of the buck-or-boost switching regulator circuit (See Fig. 3, Col. 7, lines 16-67 and Col. 8, lines 1-62).

In re claim 19, Kumagai discloses selectively comparing the adjusted control signal with the boost voltage ramp signal and the buck voltage ramp signal to generate a mode control signal to adjust a mode of operation of the buck-or- boost switching regulator circuit (Col. 5, lines 54-67 and Col. 6, lines 58).

In re claim 20, Kumagai discloses buck-or-boost switching regulator circuit (Fig. 1) comprising: an analog control circuit (interpreted by the examiner as the control loop  of the .

Allowable Subject Matter
Claims 2-14, 16-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 2, the prior art of record fails to disclose or suggest wherein “the second amplifier configured to generate a second error signal based on the first error signal and a current through an inductor of the buck-or-boost switching regulator circuit, the control signal based on the second error signal, the first amplifier in an outer loop of the analog control circuit” in combination with all other limitations of the claim. Claims 3-14 depend directly or indirectly from claim 2 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “generating at least one enable signal based on the comparison to selectively enable a boost clamp or a buck clamp; and generating a prevent signal from the boost clamp or the buck clamp to prevent the control signal from getting high enough to be sliced by the boost voltage ramp signal or to be low enough to be sliced by the buck voltage ramp signal based on an input voltage and an output voltage of the buck-or-boost switching regulator circuit” in combination with all other limitations of the claim. Claims 17-18 depend directly or indirectly from claim 16 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 21, the prior art of record fails to disclose or suggest “generating a second error signal based on the first error signal and a current through an inductor of the buck-or-boost switching regulator circuit, the second error signal generating means in an inner loop of the analog control circuit, the control signal based on the second error signal, the first error signal generating means in an outer loop of the analog control circuit” in combination with all other limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838